Citation Nr: 1026633	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether new and material evidence has been received to 
establish that the appellant is the surviving spouse of the 
Veteran for purposes of eligibility for reinstatement of VA death 
pension benefits.  


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant seeks benefits as the surviving spouse of the 
Veteran, who served on active duty from January 1969 to August 
1972, and had more than 15 years and 6 months of prior active 
service.  These matters are before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision and decisional 
letter of the Manila VARO.

The issue of whether new and material evidence has been 
received to establish that the appellant is the surviving 
spouse of the Veteran for purposes of eligibility for 
reinstatement of death pension benefits is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on her part is required.


FINDINGS OF FACT

1.  The Veteran died in July 1977; the immediate cause of death 
listed on his death certificate was a stab wound to the chest.

2.  There is no medical or competent lay evidence of a nexus 
between the Veteran's fatal chest stab wound and his service/any 
incident therein.

3.  At the time of his death the Veteran had not established 
service connection for any disability; a service-connected 
disability did not cause, or contribute to cause, his death.





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim of service connection for the cause of the Veteran's 
death.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.

An August 2007 letter advised the appellant of VA's duties to 
notify and assist in the development of her claim.  While she did 
not receive complete notice prior to the initial rating decision, 
a September 2009 letter provided essential notice prior to the 
readjudication of her claim.  This notice complied with the 
requirements outlined in  Hupp and explained the evidence VA was 
responsible for providing and the evidence she was responsible 
for providing.  It also informed her of effective date criteria.  
A February 2010 supplemental statement of the case (SSOC) 
readjudicated the matter after the appellant had opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(a VCAA timing defect is cured by the issuance of fully compliant 
notification followed by readjudication of the claim).

The records pertaining to the Veteran's fatal stabbing are 
associated with his claims file, and pertinent postservice 
records in connection with the Veteran's marriage to the 
appellant have been secured.  The Veteran's service treatment 
records (STRs) are not associated with the claims file (and there 
is no indication that such records were sought).  However, given 
that the circumstances surrounding the Veteran's death (i.e., 
that he died of a postservice stab wound) are not in dispute, and 
that it is neither suggested by the record, nor even alleged, 
that disability incurred or aggravated in service caused or 
contributed to cause his death, development for the STRs (if 
available) would be pointless.  Likewise, a medical nexus opinion 
is not necessary.  As noted, it is not in dispute that the cause 
of the Veteran's death was a postservice stab wound (and not 
alleged that disability incurred or aggravated in service 
contributed to cause death).  The "low threshold" standard as 
to when a VA medical opinion is necessary outlined by the U.S. 
Court of Appeals for Veterans Claims in Mclendon v. Nicholson, 20 
Vet. App. 79 (2006)) is not met.



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that 
a service-connected disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

The Veteran died in July 1977.  The immediate cause of death 
listed on his death certificate is stab wound to chest.  During 
his lifetime, he had not established service connection for any 
disability.  In her initial claim for VA survivor's benefits 
(filed in August 1977), the appellant indicated that the 
Veteran's cause of death was not service connected.

In her claim for dependency and indemnity compensation (service 
connection for cause of death) benefits, filed in July 2007, the 
appellant did not provide any explanation as to her theory of 
entitlement to such benefits; nor has she submitted any 
subsequent statement alleging that the Veteran's death was caused 
or aggravated by a disability that was incurred or aggravated in 
service, or that a service-connected disability contributed to 
cause his death (as noted above, the Veteran had not established 
service connection for any disability).  Given the circumstances 
of his death (the Veteran was victim of a homicide), it is highly 
improbable that a service connected disability could have been a 
significant factor in causing, or contributing to death.    

The undisputed facts in this matter clearly establish that a 
service-connected disability did not cause or contribute to cause 
the Veteran's death.  Given these facts, the law is dispositive.  
The appellant has not presented a valid claim under the governing 
law and regulation (38 U.S.C.A. § 1310; 38 C.F.R. § 3.312).  
Accordingly, the claim must be denied as lacking merit under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.


REMAND

With respect to the matter of whether new and material evidence 
has been received to establish that the appellant is the 
surviving spouse of the Veteran for purposes of eligibility for 
reinstatement of death pension benefits, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) which holds 
that VCAA notice requirements in a claim to reopen must include 
(with some degree of specificity) notice of the basis for the 
prior denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim.  Review 
of the claims file reveals that notice in this regard is 
incomplete to date.

A final December 1998 Board decision denied the appellant's claim 
seeking recognition as the surviving spouse of the Veteran for 
purposes of eligibility for reinstatement of death pension 
benefits, finding that after the Veteran died (and while she was 
receiving VA death pension benefits) the appellant lived in a 
spousal relationship with "Armando" for several years until 
such relationship was terminated in 1993.  An unappealed October 
2000 decisional letter continued the denial.  

Under governing regulation, the fact that a surviving spouse 
lived with another person and held himself or herself out openly 
to the public as the spouse of such other person shall not bar 
the furnishing of benefits to him or her after he or she 
terminates the relationship, if the relationship was terminated 
prior to November 1, 1990.  38 C.F.R. § 3.55(a)(5) (2009).

Although August 2007 correspondence notified the appellant 
generally that she needed to submit new and material evidence to 
reopen her claim for service connected death benefits, and also 
provided a general definition for new and material evidence, the 
notice provided was not Kent-compliant, because it was not case-
specific.  The appellant was not advised of the basis for the 
Board's December 1998 prior final denial in this matter, or of 
what type of evidence would be new and material as to what type 
of evidence would be considered new and material (i.e., evidence 
that tends to show she was not in a spousal relationship with 
"Armando" after October 30, 1990).  As the Court has 
consistently held that failure to provide the type of notice 
outlined in Kent is a prejudicial notice defect, the Board has no 
recourse but to remand this matter for proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the appellant's claim seeking 
to reopen her claim for recognition as the 
Veteran's surviving spouse, the RO should 
issue the appellant the type of notice that 
is required in claims to reopen under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The notice 
must specifically include the definition of 
new and material evidence; notice of the 
basis for the prior denial of her claim (by 
the Board in December 1998); notice of what 
evidence is necessary to substantiate the 
underlying claim for recognition as the 
surviving spouse of the Veteran for VA death 
pension benefits purposes); and (with some 
degree of specificity) notice as to what type 
of evidence would be considered new and 
material (i.e., evidence that tends to 
disprove that she was in a spousal-type 
relationship with "Armando" after October 
30, 1990).  The appellant should have 
adequate opportunity to respond, and the RO 
should arrange for any further development 
suggested by her response.

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
appellant the opportunity to respond.  The 
case should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


